Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 3-5, 7-8, 16, 18-20, 22-23 and 32-33 have been cancelled.
3.	Claims 1-2, 6, 9-15, 17, 21 and 24-31 are pending in this application.
4.	Instant application is a CON of PCT/US2019/048732.


DETAILED ACTION
Election/Restriction
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-2, 6 and 9-12, drawn to a bacteriocin composition comprising at least one pharmaceutically acceptable excipient, and at least one isolated peptide, or a combination of isolated peptides, wherein the at least one isolated peptide is selected from the group consisting of SEQ ID NOs: 1-4, and an isolated peptide having 90% sequence identity to one of SEQ ID NO: 1, 2, 3 or 4, classified in A61P15/02, for example.
2. Claims 13-15, 17, 21 and 24-31, drawn to a method of treating a patient having low levels of H2O2-producing vaginal Lactobacillus and a Nugent score of at least 4, the method comprising intravaginally administering to the patient the bacteriocin composition of Group 1, classified in A61K38/164, for example.
The inventions are independent or distinct, each from the other because:
1 and 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, for example, making antibodies against the peptides. Further, search for one would not necessarily lead to the other.
7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
8.	This application contains claims directed to the following patentably distinct species:
	A single disclosed species of the fully defined peptides in the composition (e.g., combination of SEQ ID NO: 1 and 2 OR combination of peptides having at least 95% sequence identity of SEQ ID NOs: 1 and 2);
	A single disclosed species of formulation (e.g., cream);
	A single disclosed species of amount of peptide (e.g., between 1% (w/w) and 2% (w/w);
	A single disclosed species of an antibiotic against BV-associated organisms;	
	A single disclosed species of a live bacterial composition;
A single disclosed species of amount of antibiotic (e.g., 2000 mg per daily dose);
	A single disclosed species of type of administration (e.g., concurrent) and the time frame of treatment (e.g., 7 days);
	A single disclosed species of H2O2-producing vaginal Lactobacillus (e.g., L. crispatus CTV-05);
	A single disclosed species of outcome from: prevent PTB or IVF failure.
9.	The species are independent or distinct because the peptides of SEQ ID NOs: 1-4 have different amino acid contents, leading to different structures. Further search for SEQ ID NO: 1 would not necessarily lead to SEQ ID NO: 2. Different formulations are different due to the different components involved in the formulation, leading to different properties. Further, search for one would not necessarily lead to the other. Different amount of peptides are different due to the different formulation. Further, search for one would not necessarily lead to the other. Different antibiotics are different due to the different structures, leading to different properties. Further, search for one would not necessarily lead to the other. Different live bacterial compositions are different due to the different bacteria involved in the composition. Further, search for one would not necessarily lead to the other. Different Lactobacillus is different due to the different strains. Further, search for one would not necessarily lead to the other. Different antibiotic dosages are different due to the different formulation involved. Further, search for one would not necessarily lead to the other. Different administration (concurrent) and days of administration are different due to the patient population. Further, search for one would not necessarily lead to the other. Different end results (i.e., prevent PTB and 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 6, 9-15, 17, 21 and 24-31 are generic.
10.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
FOR ANY GROUP ELECTED, Applicant is required to elect a single disclosed species of a peptide(s) involved in the composition (e.g., combination of 100% If Group 1 is elected, Applicant is further required to elect a single disclosed species of a formulation (e.g., cream). If Group 2 is elected, Applicant is further required to elect a single disclosed species of Lactobacillus (e.g., L. crispatus CTV-05), a single disclosed species of live bacterial composition, a single disclosed species of antibiotic dosage (e.g., 2000 mg per daily dose), a single disclosed species of administration (e.g., concurrent) and duration of treatment (e.g., 7 days), a single disclosed species of end results (e.g., prevent IVF failure).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
11.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
13.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654